Title: To James Madison from Edmund Pendleton, 9 December 1782
From: Pendleton, Edmund
To: Madison, James


My Dear Sir,
Virga Decem 9th 1782
I am now to thank you for yr favr of the 19th past. I formerly acknowledged the receipt of the gold lace, expressed my concern for yr having by reason of the counterfeit Bill, been drawn into an advance on that Occasion, and my resolution to have the money ready to send by Mr Randolph, or the first safe hand.
In my last to Mr Jones I sent him the state of the Case of the Prisoners which made such noise, & my opinion upon it, which however was reduced to a think of small moment, by the opinion of the Court that the Treason law was not contrary to the constitution. the poor fellows are since pardon’d by the Assembly upon condition of the Banishment of two of them, & the third’s becoming a Continental Soldier for the War; this method of recruiting has been used with several other Criminals, and if they prove good Soldiers they will make the state abundant amends for former offences.

The trial at Trenton will I suppose be a long and solemn one. The Judges I doubt not are good men, tho’ Whipple is a Paltry name, and Arnold a bad one. The Pensylvania Counsel are a sensible body; I don’t know Col. Dyer’s Colleagues, but he will be long winded; I think I have heard that Dr Johnston is very clever.
I was in hopes Mr Jones would have been able by last Post to have confirmed the Surrender of Gibralter. I was disappointed, but was so far happy as to find nothing in the papers which rendered the account brought by the Rising Sun, improbable; a loose report was circulated yesterday, that the French Minister had a confirmation of it, should this be true, yr favr of this week, will confirm the glad tidings.
I am sorry to find Mr Jones’s health not so well restored as I hoped from his being in Congress; the dregs of his disorder were still hanging about him, wch [can] only be removed by temperate exercise.
The Conduct of Rhode Island, taken altogether, is really astonishing, and this circumstance in the Union, which I never attended to before, that one little State can stop so important an object, agt the opinion of all the others, may be attended with the worst of consequences. I suppose it extends to no other case but that of a Revenue. I took the liberty to hint to a friend at Richmond, the propriety of taking up the Subject in a new mode to avoid the consequences of your want of credit abroad; I received for answer, that upon the information from Rhode Island, the Assembly had repealed the Law of this State & had gone no further: and that Gentn. appeared to[o] impatient to put an end to the Session, to admit a hope of their taking up the Subject anew. Suppose the 12 States were to renew their laws, without making them dependant on the other, with this addition that the sums collected in each state, should be entered to her credit & she charged wth a Proportion of the Interest or principal, to the discharge of wch the fund is applied, leaving Rhode Island charged with her proportion, which she must discharge some other way, if she don’t approve of this. I se no objection to this method, unless it be supposed that this duty would be considered as such a Clog upon trade as to give Rhode Island an unreasonable advantage in commerce by throwing the imports into that State—an objection wch would be weighty, if several states were in the opposition, but does not appear of much consequence, when applied to a single one, especially if provision be made for Subjecting to the Duty all goods imported there, & afterwards brought into another State, confining the imports exempted to their own consumption. The thought however is sudden & it may be liable to other great objections I just hazard it for yr consideration.

Pray what is the glorious News they announce in the papers to have received in Britain from America? Is it the Revolt of part of the New England States mentioned in other Paragraphs? and have they any other ground for a hope of that sort, than what this step in Rhode Island furnishes? I hope not & that it is one of their expiring Puffs.
Our Assembly have had an Application for a divorce upon the Scriptural ground—the husband was the Petitioner and proved a man in bed with his wife, but the Assembly were such rigid Judges, as to insist upon the old fashioned proof of Rem in Re, & dismiss’d the Petition. It was the case of one Hill a Baptist Preacher, who married a daughter of Colo Philip Johnston. I think they might have dismiss’d it upon a better ground, that of it’s being a Judiciary power, which they have no right to exercise. And as none of the Courts at present have the Jurisdiction, they might have appointed one to hear and determine cases of this sort, but not decide it themselves. Dr Lee’s Letter is under consideration, & is likely to turn out a Bagatelle. I am Dr Sr
Yr mo. Affe Friend
Edmd Pendleton
